Citation Nr: 1522351	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, with additional service in the Florida Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

Throughout the current appeal, the agency of original jurisdiction (AOJ) has adjudicated the issue of entitlement to service connection for hearing loss on a de novo basis.  However, a claim for service connection for hearing loss was originally denied in January 1982, and a claim to reopen was denied in October 1986.  Thus, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A.        §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the AOJ's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

In November 2014, the Veteran submitted a VA Form 21-22 changing his representative from Veterans of Foreign Wars to Disabled American Veterans in November 2014.  This was received more than 90 days after the mailing of the June 2013 letter notifying the Veteran that his appeal had been certified to the Board for appellate review.  38 C.F.R. § 20.1304.  There have been no allegations of good cause for such a change.  See 38 C.F.R. § 20.1304(b) (2014) (requiring the appellant to demonstrate upon motion that there was good cause for the delay in requesting a change of representation where the request is received more than 90 days after certification to the Board).  Accordingly, Veterans of Foreign Wars remains the representative for the purposes of this decision.  An Informal Hearing Presentation was presented by the Veterans of Foreign Wars on behalf of the Veteran in July 2013. 

The merits of the claims for service connection for a low back disability, hearing loss, and tinnitus as well as the claim for a higher rating for diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 1986 rating decision confirmed a previous denial of service connection for a low back disability.  The decision was not appealed and is now final.

2.  Evidence received since October 1986 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  An October 1986 rating decision confirmed a previous denial of service connection for hearing loss.  The decision was not appealed and is now final.

4.  Evidence received since October 1986 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision, which declined to reopen the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

2.  The criteria to reopen the claim of service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The October 1986 rating decision, which declined to reopen the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

4.  The criteria to reopen the claim of service connection for hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the claims to reopen service connection for a low back disability and hearing loss, the Board is granting these benefits in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claims to Reopen

The Veteran originally filed a claim of service connection for hearing loss and a low back disability in July 1981.  By a January 1982 rating decision, the AOJ denied the claim, determining that there was no evidence of hearing loss in the Veteran's service treatment records, and that the back strain documented in the Veteran's service treatment records had not resulted in any chronic back disability.  The Veteran did not appeal the decision, nor was additional evidence pertinent to the issues physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, it became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  

The Veteran attempted to reopen the claims in August 1986.  In an October 1986 decision, the RO denied reopening of the claims.  No additional evidence pertinent to the issues was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond, supra; Buie, supra.  Thus, the October 1986 decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The Veteran filed the current claims to reopen in March 2010.  VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the October 1986 decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since October 1986, the Veteran has been diagnosed with spondylolysis at L5.  He further asserts that he has experienced chronic low back pain and decreased hearing acuity since his separation from active duty.  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran has chronic residuals of his in-service low back strain, and that he has experienced decreased hearing acuity since his service.  38 C.F.R. § 3.156(a).  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.  

Accordingly, the claims of entitlement to service connection for a low back disability and hearing loss are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R.            § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; and to this extent, the appeal is allowed. 

New and material evidence having been received, the claim for service connection for hearing loss is reopened; and to this extent, the appeal is allowed. 


REMAND

The February 2013 statement of the case references VA treatment records from the Gainesville (Florida) VA Healthcare System, dated from May 2010 to January 2013.  The most recent clinical notes of record from this organization are dated January 2011.  Remand is required so that the VA treatment records from January 2011 to January 2013, as well as any other records that have been created since January 2013, may be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The evidence of record includes a December 1971 examination for purposes of the Veteran's enlistment in the Florida Army National Guard.  As the records from the Veteran's National Guard service may contain evidence that is potentially relevant to his hearing loss and low back disability claims, they must be obtained.  Id.  

In his January 2012 notice of disagreement, the Veteran asserted that his service-connected diabetes mellitus has increased in severity since he was last examined.  Given the Veteran's assertion, the fact that it has been over three years since his last VA examination (October 2011), and the fact that there are outstanding VA treatment records, the Board will afford the Veteran an updated VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA examination of his back in December 2010, and a VA audiological examination in January 2011.  The back examiner found that the Veteran's low back condition was less likely as not caused by or as the result of the low back contusion shown in service because at the time of the Veteran's separation from service, the low back condition was resolved without residuals and it was not reported as a problem on the report of medical history or report of medical exam during the separation physical in 1970.  The Board, however, observes that the Veteran filed a claim seeking service connection for a back disability in 1981 and VA treatment records dated in 1986 show the Veteran was seen for back complaints.  It is unclear whether the examiner considered this evidence in formulating his opinion.  Also, the hearing loss examiner found that she could not resolve the issue of whether the Veteran's hearing loss and tinnitus were due to service without resorting to speculation in part because no separation audiogram was performed and "no audiometric evidence is available from the time [of] military enlistment until 2010."  The Board, however, observes that the Veteran's service treatment records contain a December 1971 examination for purposes of the Veteran's enlistment in the Florida Army National Guard which includes audiometric data.  In light of the foregoing, the Board finds that addendum opinions should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Gainesville VA Healthcare System since January 2011.  All attempts to procure these records must be documented in the file.  If further efforts to obtain the records become futile, a formal finding of such must be made, and the appellant notified of such.

2.  Contact the Veteran and ask him to identify his Florida National Guard unit.  Utilizing the Veteran's response, if any, as well as the information provided on his December 1971 Florida Army National Guard enlistment examination, request all available service treatment records and service personnel records through official sources.  All attempts to procure these records must be documented in the file.  If further efforts to obtain the records become futile, a formal finding of such must be made, and the appellant notified of such.

3.  Thereafter, obtain an addendum opinion to the December 2010 VA examination regarding the nature and etiology of the Veteran's back claim.  The claims file [and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.

Following service the Veteran filed a claim for service connection for a back disability in 1981 and VA treatment records dated in 1986 show the Veteran was treated for back complaints (noting the Veteran having "presented with [a] prolonged history of chronic back pain').  In light of the foregoing and all other relevant evidence of record, the examiner is again asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is related to the Veteran's active service, to include the documented back injury.  
   
The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Obtain an addendum opinion to the January 2011 VA examination regarding the nature and etiology of the Veteran's bilateral hearing loss and tinnitus claims.  The claims file [and any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.

The January 2011 VA examination report notes that the issue cannot be resolved without speculation in part because "no audiometric evidence is available from the time [of] military enlistment until 2010."  The Veteran's service treatment records, however, contain a December 1971 examination for purposes of the Veteran's enlistment in the Florida Army National Guard which includes audiometric data.  In light of the foregoing, the examiner is again asked to opine on the following:

Right Ear and Tinnitus 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss and tinnitus are related to in-service military noise exposure.  For purposes of this opinion, the examiner is to accept as fact the Veteran's exposure to loud noise during service.  



Left Ear 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's pre-existing left ear hearing loss for VA purposes underwent an increase in severity in service?  If Yes, was the increase in severity clearly and unmistakably due to the natural progress of the condition? For purposes of this opinion, the examiner is to accept as fact the Veteran's exposure to loud noise during service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA diabetes examination to determine the current nature and severity of his diabetes mellitus type II.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. 

Following review of the claims file and examination 
of the Veteran, the examiner should describe the symptomatology associated with the Veteran's diabetes mellitus type II.  The examiner should specifically indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  

6.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


